     Case 2:20-cv-01681-JAM-JDP Document 18 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD T. MONTEZ,                                   Case No. 2:20-cv-01681-JAM-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR AN EXTENSION OF TIME
13             v.
                                                          ECF No. 17
14    SCOTT R. JONES, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for an extension of time to file objections to the March 30,

18   2021 findings and recommendations. Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 17, is granted.

20            2. Plaintiff is granted thirty days from the date of this order to file objections to the March

21   30, 2021 findings and recommendations.

22
     IT IS SO ORDERED.
23

24
     Dated:         April 21, 2021
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
